STATE OF LOUISIANA

                       COURT OF APPEAL, FIRST CIRCUIT

 STATE        OF       LOUISIANA                                                                    NO.    2021       KW     1392


 VERSUS


 DONALD           G.    CROCHET                                                              DECEMBER            30,       2021




 In    Re:              Donald           G.       Crochet,          applying            for        supervisory              writs,

                        17th        Judicial            District         Court,         Parish       of    Lafourche,             No.
                        33029.




 BEFORE:                WHIPPLE,              C. J.,        PENZATO    AND       HESTER,       JJ.


                  WRIT        DENIED.             This        court        is    limited        to        review       of     lower
 court         rulings             or     the          failure      of      the    lower           court        to    act     on     a

 properly               filed           pleading.               The        claims           presented           in     the     writ

 application                  are       in      the     nature        of     a    request          for     postconviction
 relief,               yet    relator            failed        to   include         a       copy    of     an    application

 for    postconviction                        relief,         the     State' s       answer,          and       the    district
 court'       s        ruling       thereon.                Before     seeking          review        with       this        court,

 relator               should       first         seek        relief       in     the       district        court,          and     he
 must         use           the     uniform                 application           for        postconviction                  relief

 approved by                  the Louisiana                  Supreme        Court.           See    La.     Code       Crim.        P.
 art.        926( D).             In the event relator receives an adverse ruling in
 the    district                  court        and      elects        to    file        a    new     writ       application,

 relator               does       not    have          to    refile        the    trial       transcript              with     this
 court.




                                                                       VGW

                                                                       AHP
                                                                         CHH




COURT        OF        APPEAL,          FIRST      CIRCUIT




i4DEPU11"               Y
                        FOR
                             CL    RK
                                  THE
                                         OF
                                         COURT
                                                COURT